Title: To James Madison from William Bradford, 27 May 1773
From: Bradford, William
To: Madison, James



My dear Jemmy
Philada. May 27. 1773.

Tis with pleasure I find myself able to give you ample information concerning your Nassovian Friends, many of whom are now in town attending the Synod. Mr. Ervin has been sometime licensed & I hear is very popular in the back parts of Pennsylvania. He has lately commenced a strict Cadoganite; yet [in] spite of Cadogan his health is much impaired and he seems to be in the first stage of a consumption. Our friend McPherrin is likewise fulminating from the pulpit. He is well and in one of his letters desires to be rememb[e]red to you. As to Breckenridge he is still in Maryland. I lately received a letter from him in which he expresses the tenderest concern for You[r] ill state of Health which I acquaint[ed] him with the last time I wrote. He complains of never hearing from you, tho’ he has frequently written—and suppose you cannot find an opportuni[ty.]
Keith, Debow & Allen are now in town applying to the presbetry. I could sincerely wish some way was fallen upon for the good of the church; & to prevent persons from “running their heads against the Pulpit (as Dr South says) who might have done their Country excellent service at the Tail of the plow.” For I am verily persuaded that these Gentn. are more capable of being benificial to the state by their hands than by their heads. It will perhaps surprize you to hear that the College has chosen Grier Tutor in the place of Mr Devins who has resigned. But it will surprise you still more to hear that Brian is married to Miss Amelia Horner—nay has been so ever since last summer tho’ they never acknowledged it till the Fruits of it appeared in a fine Daughter. He is licensed to plead & is now gone to Baltimore. What could be the reason of his marrying her would be hard to determine. It could not be Love—perhaps it was pity. Indeed I know no place so overstocked with Old-Maids as Princeton. So few are the marriages that one a Stranger would be tempted to think the barbarous Custom of burning the Living with the dead prevailed there as well as in the East.
With regard to my Situation I shall be more explicit in my next. Suffice it to say that I have not yet entered on any particular business but continue the study of History and Morality. I have for a long time been roving thro’ the regions of Science without steering any direct course. It is now high time “Contrahere Vela” & to confine myself to some limits and follow some settled method of study. As I am now about forming a Library of Books which I intend shall be my companions thro’ Life, I intend to be very carefull in admitting an unworthy member in it. Could you draw up a list of such books as are proper for a private Gentn. Library you would much oblige me by sending it. If I mistake not you have done it already.
News is at a stand—private scandal excepted—that you know can never want Votaries in so populous a city as this. There is now in the press a petit-peice ‘On the Management of Children” by Cadogan. When you are married I will send you one—or sooner, if you please
I am your &c &c
W—— B——d.

I have sent you a bundel of pamphlets by the posts. I hope they will reach you.

